In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00050-CV




        IN THE INTEREST OF A.M.R., A CHILD




     On Appeal from the 468th Judicial District Court
                  Collin County, Texas
           Trial Court No. 468-56100-2016




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Pursuant to Section 73.001 of the Texas Government Code, the Supreme Court of Texas

issued its order on April 8, 2021, retransferring the following case from the Court of Appeals for

the Sixth District, Texarkana, Texas, to the Court of Appeals for the Fifth District, Dallas, Texas:

                                  Cause Number 06-20-00050-CV
                                  In the Interest of A.M.R., a child

       In accordance with the order of the Texas Supreme Court, this Court hereby retransfers

the referenced case to the Dallas Court of Appeals and directs the clerk of this Court to transmit

all filings in this case, and verify all orders made, to the Fifth Court of Appeals.

       IT IS SO ORDERED.



                                                       BY THE COURT

Date: April 13, 2021




                                                  2